Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating facility correspondence regulations. We now confirm.
The misbehavior report and confiscated mail, which demonstrate that petitioner’s wife sent a letter and photograph on his behalf to an inmate at another facility, comprise substantial evidence to support the determination of guilt (see Matter of Belot v Selsky, 47 AD3d 1149, 1149 [2008]). To the extent that petitioner asserted that his wife sent the mail without his direction, a credibility issue was created for resolution by the Hear*963ing Officer (see Matter of Vigliotti v Selsky, 45 AD3d 946, 946-947 [2007], lv denied 10 NY3d 702 [2008]). Regarding petitioner’s claim that the misbehavior report was deficient, although it did reference the incorrect subsections of the facility directive in question, it was sufficient as a whole to apprise petitioner of the charge against him and afford him the opportunity to prepare a defense (see Matter of Ross v Selsky, 49 AD3d 1065, 1065 [2008]).
Cardona, P.J., Carpinello, Rose, Lahtinen and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.